Citation Nr: 1640939	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected traumatic fibromyositis of the lower back with tenderness and spasm of the lumbar vertebral musculature prior to December 24, 2013 and in excess of 40 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.  

4.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a bilateral ankle disability, to include as due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and an October 2013 Decision Review Officer Decision of the RO in St. Petersburg, Florida.  The appeal is currently under the jurisdiction of the St. Petersburg RO.
M 
In an April 2014 statement, the Veteran indicated that he wished to be represented by the Disabled American Veterans.  A Report of Contact dated in July 2014 shows that the RO contacted the Veteran and informed him that he needed to submit a new VA Form 21-22 in order to change his representative.  The Veteran has not submitted a new VA Form 21-22 appointing DAV as his representative.  Therefore, the Puerto Rico Public Advocate for Veterans Affairs remains the Veteran's representative.

In October 2015, the Board remanded this case for additional development.   The claim was remanded to obtain records from Womack Army Hospital, service personnel records and VA examinations.  The Veteran's personnel records and treatment records from Womack Hospital have been associated with the claims file.

REMAND

Increased Rating for Low Back Disability

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that, pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, the December 2015 VA examination of the lumbar spine did not test the Veteran's spine in active and passive motion and weight-bearing and nonweight-bearing.  Therefore, the Board finds that another VA examination is necessary.

Service Connection for Bilateral Knee, Bilateral Shoulder and Bilateral Ankle Disabilities

The Veteran asserts that his bilateral knee, bilateral shoulder, and bilateral ankle disabilities are related to service or his service-connected disabilities.  The medical opinions obtained in November 2011 and December 2015 addressed direct service connection, but the examiners were not asked to address the theory of secondary service connection.  In light of the Veteran's contentions, the secondary service connection theory of entitlement must also be considered and addressed.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 On remand, the examiners should provide addendum opinions addressing whether the Veteran's claimed knee, shoulder, and ankle disabilities are either proximately due to, or aggravated by, his service-connected back and bilateral lower extremity radiculopathy disabilities.  

In the October 2015 remand, the Board noted the Veteran's assertion that his disabilities are related to his activities in the Airborne Infantry, including parachute jumps.  The Board asked the examiner to address whether the claimed injuries are related to service, including trauma from parachute jumps.  

In December 2015, a VA physician examined the Veteran and provided medical opinions.  The examiner opined that bilateral ankle osteoarthritis is related to aging.  The examiner opined that bilateral shoulder and bilateral knee disabilities are not related to service.  The examiner explained that the Veteran did not complain of a shoulder condition until 2010 and did not report a knee condition until 2011.  The examiner did not specifically address whether any of the claimed disabilities are related to trauma from parachute jumps.  On remand, the examiner should be asked to provide an opinion addressing that issue.

A September 1982 entry in the service treatment records reflects that the Veteran reported right foot pain after a jump.  He was diagnosed with a hyperextended flexor tendon.  The examiner should address the relevance, if any, of the September 1982 entry.

The Veteran has submitted a release form, indicating that he was treated at the VA Harbor Healthcare system for his back and lower extremities.  The Veteran submitted an authorization form for hospital summaries but did not specify the dates of treatment at that facility.  On remand, the AMC/ RO should ask the Veteran to provide the dates of treatment.  The AMC/RO should then request the treatment records from the Harbor Healthcare System. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran furnish the dates of treatment at the VA Harbor Health Care System.  Request copies of medical records identified by him in response to this request.  All attempts to obtain the treatment records, as well as any negative response, should be documented in the claims folder

2.  Schedule the Veteran for another VA examination of his lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The testing for lumbar spine range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify all associated neurological impairment and describe the functional impairment due to the Veteran's bilateral lower extremity radiculopathy.

The examiner should state whether the Veteran's service-connected lumbar spine disability is manifested by intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

3.  Return the claims file to the physician who performed the December 2015 VA examination of the knees, shoulders, and ankles.  The examiner should be asked to provide an addendum opinion.  If the December 2015 examiner is not available, the opinion should be completed by another qualified examiner.  A new examination should only be obtained if deemed necessary by the examiner.  The examiner should address the following questions:

a)  Whether a current bilateral knee disability is at least as likely as not related to service.  The examiner should address whether the Veteran's bilateral knee disabilities are related to trauma from parachute jumps. 

The examiner should consider the medical journal article submitted by the Veteran in April 2016, regarding degenerative disease in military parachuting instructors.  

b)  Whether a current bilateral knee disability is at least as likely as not proximately caused by, or due to, the Veteran's service-connected low back disability and/or bilateral lower extremity radiculopathy.

c)  Whether a current bilateral knee disability is at least as likely as not aggravated (permanently worsened by) the Veteran's service-connected low back and/or bilateral lower extremity radiculopathy.  

d) Whether a current bilateral shoulder disability is at least as likely as not related to service.  The examiner should address whether the Veteran's current shoulder disabilities are related to trauma from parachute jumps.  

The examiner should consider the medical journal article submitted by the Veteran in April 2016, regarding degenerative disease in military parachuting instructors.  

e) Whether a current bilateral shoulder disability is at least as likely as not proximately caused by, or due to, the Veteran's service-connected low back disability and/or bilateral lower extremity radiculopathy.

f)  Whether a current bilateral shoulder disability is at least as likely as not aggravated (permanently worsened by) the Veteran's service-connected low back and/or bilateral lower extremity radiculopathy.

g)  Whether a current bilateral ankle disability is at least as likely as not related to service.  The examiner should address whether the Veteran's current ankle disabilities are related to trauma from parachute jumps. 

The examiner should consider the medical journal article submitted by the Veteran in April 2016, regarding degenerative disease in military parachuting instructors.  

The examiner should address the September 1982 entry in the service treatment record, which reflects that the Veteran reported right foot pain after a jump and was diagnosed with a hyperextended flexor tendon.

h)  Whether a current bilateral ankle disability is at least as likely as not proximately caused by, or due to, the Veteran's service-connected low back disability and/or bilateral lower extremity radiculopathy.

i) Whether a current bilateral ankle disability is at least as likely as not aggravated (permanently worsened) by the Veteran's service-connected low back disability and/or bilateral lower extremity radiculopathy.

The examiner should provide a detailed rationale for each opinion.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

4.  Following the completion of the requested actions, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




